DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 12, 2020, is a continuation-in-part of U.S. Patent Application No. US 16/594,769, filed October 7, 2019, which issued as U.S. Patent No. US 10,805,763 on October 13, 2020.  Claims 1-20 are pending.

Claim Objections
3.	Claim 19 is objected to because of the following informalities:  claim 19 ends with a comma, instead of a period, which violates the requirement that each claim must consist of a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 2012/0326890 A1).
	Regarding claim 1, Cross discloses:
a system for detection of progress along a course ([0003], [0020]) comprising:

at least one server in communication with a computer network and configured to obtain information from at least one database ([0026], [0027], [0040], [0052], [0054]; FIG. 5; FIG. 6);

at least one client terminal in communication with the computer network and configured to provide a graphical user interface for user interaction with the at least one server ([0035], [0042], [0054], [0056]);

at least one predetermined set of coordinates obtained from the at least one database by the at least one client terminals ([0034], [0037], [0042], [0057], [0087]);

wherein the at least one predetermined set of coordinates includes at least one trigger point, and at least one check point ([0042], [0051], [0058]);

wherein each of the at least one check point has a detection area to establish completion of each of the at least one checkpoint ([0042], [0051], [0058]);

wherein each of the at least one trigger point incudes at least one detail window ([0042], [0049], [0051], [0056], [0058]); and

wherein a recorded set of geographical locations is created from a set of specified points or timing along the course with the at least one client terminal ([0034], [0076], [0078], [0086]).

	Cross discloses the foregoing limitations in alternative embodiments, but Cross also discloses: 
Further, it should be understood that the time-point detection method, the fixed geographic detection method and the hybrid method are not exclusive of each other. Thus, it is contemplated that the ETA system described herein may simultaneously utilize multiple detection methods, or different components of each of these detection methods, in its control of the traffic grid. 

(US 2012/0326890; [0059], emphasis added)  Based on the foregoing disclosure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined components and methods from alternative embodiments for the benefit of obtaining the advantages of each component or method in a single arrangement.
Regarding claim 2, Cross discloses that the at least one client terminal captures a set of recorded geolocational movements.  ([0076])
Regarding claim 3, Cross discloses that one or more of the set of recorded geolocational movements are within the at least one detail window.  ([0042], [0049], [0051], [0056], [0058], [0076])
Regarding claim 4, Cross discloses that one or more of the set of recorded geolocational movements are within the detection area of one or more of the at least one check point.  ([0042], [0051], [0064])
Regarding claim 5, Cross discloses that the set of recorded geolocational movements are captured from a second client terminal device upon which the set of recorded geolocational movements are recorded and stored.  ([0037], [0039], [0040], [0054])
Regarding claim 6, Cross discloses that at least two detail windows are utilized around the at least one trigger point.  ([0067]; FIG. 4)
Regarding claim 7, Cross discloses that a portion of a set of recorded geolocational movements fall within the at least two detail windows.  ([0058], [0067]; FIG. 11)
Regarding claim 8, Cross discloses that the at least one trigger point is equally surrounded on two sides by the at least two detail windows.  ([0058]; FIG. 11)
Regarding claim 9, Cross discloses that each of the portion of the set of recorded geolocational movements that fall within the at least two detail windows is measured to find the closest recorded geolocational movement to the at least one trigger point for each detail window.  ([0058])
Regarding claim 10, Cross discloses that if one or more of a set of recorded geolocational movements fall within a detection area for at least one checkpoint that checkpoint is considered complete.  ([0049], [0056], [0058], [0064])
Regarding claim 11, Cross discloses:
a method for detecting progress along a course through geolocation data ([0020]) comprising:

retrieving at least one predetermined set of coordinates via a computer network ([0034], [0037], [0042], [0057], [0087]);
recording a set of geolocational movements of a user ([0034], [0076], [0078], [0086]); 

analyzing each of the geolocational movements to determine if it is within a predetermined distance from one of the set of coordinates ([0057], [0058], [0060]);

dividing the set of geolocational movements into at least one subgroup ([0042], [0051], [0056], [0058]); and

wherein in a subgroup timing value is calculated based on the first and last geolocational movement of each subgroup that is completed ([0049], [0051], [0056], [0064]).

	Regarding claim 12, Cross discloses that each of the at least one predetermined set of coordinates comprises at least one trigger point, and at least one detail window corresponding to each of the at least one trigger point.  ([0042], [0049], [0051], [0056], [0058])
	Regarding claim 13, Cross discloses that each of the at least one predetermined set of coordinates comprises at least one checkpoint, and at least one detection area for each of the at least one checkpoint.  ([0042], [0049], [0051], [0056], [0058])
	Regarding claim 14, Cross discloses that each of the geolocational movements within the set includes a plurality of locational vectors or points.  ([0034], [0037], [0038], [0039])
Regarding claim 15, Cross discloses that wherein the one of the set of coordinates comprises at least one detail window, and if the analyzed geolocational movement is within one of the at least one detail window, calculating a distance from the geolocational movement to at least one trigger point associated within the at least one detail window.  ([0042], [0056], [0057], [0058])
Regarding claim 16, Cross discloses that the calculation of the distance to the at least one trigger point is repeated for each of the geolocational movements within the at least one detail window until the minimum distance is found, wherein the geolocational movement corresponding to the minimum distance is saved in a set of reference points, wherein each reference point within the set of reference points corresponds to one of the at least one detail window.  ([0051], [0060], [0064])
Regarding claim 17, Cross discloses that the first geolocational movement within each of the at least one subgroup corresponds to one of the reference points, and the last geolocational movement within each of the at least one subgroup corresponds to the geolocational movement before the next reference point or the last geolocational movement.  ([0042], [0051], [0056], [0057], [0058])
Regarding claim 18, Cross discloses analyzing each subgroup to determine if any of said subgroup’s geolocational movements fall within the predetermined distance from each of the coordinates within the set of coordinates.  ([0051], [0058], [0067])
Regarding claim 19, Cross discloses that the predetermined distance corresponds to at least one detection area for each of at least one checkpoint that is equal to one of the coordinates, ([0051], [0058], [0067])
Regarding claim 20, Cross discloses that if one or more of said subgroup’s geolocational movements fall within the at least one detection area then the checkpoint is completed, if a summation of completed checkpoints are above a predetermined threshold, then the subgroup is considered completed.  ([0051], [0058], [0060], [0064])

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689